BRYAN SCHRODER
United States Attorlley

ADANIIALEXANDER
Assistant United States Attomey
Federal Buildhg&U.S.COLtthouse
222 West 7th Avenue,Room 253
Anchorage,Alaska 99513‑7567
Phone:(907)271‐ 5071
Fax:(907)271‑1500
Eman:adamodcxander@usd倒 ・   gOV

Attomey for Plaintiff


                    IN tt LINIⅢ D STA‐ S         DISiΠ ucT   couRT
                            FOR THE DISTRICT OF ALASKA
UNIIED STATES OF AMERICA,               )No.3:19‑cr‑00038‑SLG―            DNIIS
                                             )
                        Plainti鶴

       VS.
                                          }PLEA AGREEMENT
                                             )

LEEJOHN SCRENOCK,                            )
                                             )
                                             )
                        Defendant.
                                             )


             Unless the partiesjOintly inform the Court in writing of
             any additional agreements,this document in its entirety
             contains the terms ofthe plea agreement between the
             defendant and the United States. This agreement is
             lilllited to the District of Alaska;it does not bind other
             federal,state,or local prosecuting authOrities.




     Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 1 of 18
   I.      SUMMARY OF AGREEMENT, FEDERAL RULE
                                              oF CRIMINAL
           PROCEDURE 11

           A.     Summary of Agreement

          The defendant agrees to plead guilty to the
                                                      following counts of the Indictment in
   this case: Counts:   I   - Misrepresentation of Indian produced
                                                                   Goods and products, in
   violation of l8 u.S.c. g r 159(a); and2 - Marine
                                                    Mammar protection Act (MMpA), in

  violation of l6 U.S.C. S 1372,1375 (misdemeanor).
                                                    Count 3 of the Indictment will be
  dismissed by the united states at sentencing.
                                                Mr. Screnock agrees to forfeit the wildlife
  products seized during the execution of
                                          the search wamant at his business. Mr. screnock

  further agrees to write a letter of apology, pay
                                                   restitution as ordered by the court, and
  serve 100 community work service hours..
                                           Mr. Screnock also agrees not to deal in any
 wildlife products during the period of any term of
                                                    supervised release or probation
 imposed by the court in this matter.

         The united States agrees to recommend a
                                                 sentence at the low end of the applicable

 advisory guideline range as calculated and
                                            adopted by the court, and to non-oppose
                                                                                    Mr.
 Screnock serving any period of incarceration
                                              imposed by the court in home confinement

 or community detention, or a condition or combination
                                                       of conditions of probation
requiring intermittent confinement, community
                                              confinement or home detention. The

United States agrees not to prosecute the defendant
                                                    further for any other offense related
to the events that resulted in the charges contained
                                                     in the Indictment.
        The defendant will waive all rights to appeal
                                                      the convictions and sentence imposed
under this agreement' The defendant will
                                         also waive all rights to collaterally attack
                                                                                      the

U.S. v. Lee John Screnock
3 : I 9-cr-0003 8-SLG-DMS
                                          Page 2   of 18

     Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 2 of 18
convictions and sentence, except on the grounds ofineffective assistance ofcounsel or

the voluntariness of the pleas.

            B.      Federal Rule of Criminal Procedure         ll
            Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal

Procedure 11(c)(1XA) and (B)         will control this plea agreement. Thus, the defendant may

not withdraw from this agreement or the guilty pleas if the Court rejects the parties'

sentencing recommendations at the sentcncing hearing.

II.         CHARGES, ELEMENTS, FACTUAL BASIS, STATUTORY PENALTIES
            AND OTHER MATTERS AFFECTING SENTENCE

            A.      Charges

                    1.    The defendant agrees to plead guilty to the following count(s) of
                          the Indictment:

            Count 1: Misrepresentation of Indian Produced Goods and Products, a violation

of    18   U.S.C. $ 11s9(a).

            Count   2: Marine Mammal Protection Act (MMPA),         a violation   of 16 U.S.C. $

1372, t37 5 (misdemeanor).

            B.      Elements

            The elements of the charge in Count 1 to which the defendant is pleading guilty

are as follows:

                    1.   The defendant knowingly offered and displayed items for sale in a

                         manner that falsely suggested that the goods were Indian produced,

                          an Indian product, or the product of a particular Indian or Indian

                         tribe or Indian arts and craft organizalion;
U.S. v. Lee John Screnock
3:19-u-00038-SLG-DMS                        Page 3   of   18


           Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 3 of 18
              2.      The defendant knew that the items were not the product of a

                     particular Indian, Indian tribe, or Indian arts and crafts organization

                     resident within the United States; and

              3.     The defendant was not a member of an Indian tribe or certified as an

                     artisan by an Indian tribe at the time the goods were offered and

                     displayed.

       The elements of the charge(s) in Count 2 to which the defendant is pleading guilty

are as follows:

              1.     The defendant did knowingly offer to sell and did sell wildlife, to wit

                     one polar bear skull; and

              2,     The purpose of the sale was other than public display, scientific

                     research, or enhancing the survival of the species.

       C.     Factual Basis

       The defendant admits the truth of the allegations in Counts 1; and 2 of the

Indictment and the truth of the following statement, and the parties stipulate that the

Court may rely upon this statement to support the factual basis for the guilty pleas and for

the imposition of the sentence:

       Agents became aware of Mr. Screnock's activities as early as2015, when he

violated the Marine Mammal Protection Act (MMPA) as charged in count two of the

indictment by unlawfully selling an undercover FWS special agent a polar bear skull on

October 26,2015.



U.S. v. Lee John Screnock
3:19-cr-00038-SLG-DMS                  Page 4    of   18



     Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 4 of 18
          Beginning at a time unknown but no later than 2017, Mr. Screnock began

producing ivory carvings for sale in his store "Arctic Treasures" in Anchorage, Alaska.

He labeled many of those carvings as having been produced by an Alaska Native artisan

named "Savuk." In truth and in fact there was no Native Alaskan artisan named "Savuk,"

and the Defendant knew that he was offering for sale the carvings in a manner that falsely

suggested that the goods were Indian produced, or an Indian product, or product of a

particular Indian or Indian tribe or Indian arts and crafts organization resident within the

United States when he had in fact carved the items himself, knowing that he was not a

member of any Federally recognized Indian tribe. In December of 2017, undercover Fish

and   Wildlife Agents purchased two carvings produced by the Defendant and etched with

the "Savuk" name. The agents asked the Defendant if "Savuk" was Native Alaskan, to

which the Defendant answered "yeah, yeah, from Point Hope." Uniformed Fish and

Wildlife Inspectors then visited the Defendant at his business in February of 2018, and

explicitly advised the Defendant of the Federal law relating to the sale of Indian Arts and

Crafts.

          In March 2018, undercover Fish and Wildlife agents again visited the Del-endant at

his business, at which time the Defendant again sold items bearing the false "Savuk"

name, and represented that those items had been carved by an Alaska Native artisan from

Point Hope when he knew that he had carved the items himself, and knowing that he had

no affiliation with any federally recognized Indian tribe, and knowing that Federal law

prohibited such sale. In June of 2018 agents of the United States Fish and Wildlife

Service executed a search warrant at the Defendant's place of business, seizing over 450

U.S. v. Lee John Screnock
3 : 1 9-cr-0003 8-SLG-DMS                Page 5   of l8

       Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 5 of 18
items produced by the Defendant and etched with the "Savuk" name to falsely suggest

that the goods were Indian produced when offered and displayed for sale. The seized

items had a retail value exceeding $125,000.

       D.       Statutory Penalties and Other Matters Affecting Sentence

                1.       Statutory Penalties

       The maximum statutory penalties applicable to the charges to which the defendant

is pleading   guilty, based on the facts to which the defendant will admit in support of the

guilty plea(s), are as follows:

                Count 1: l8 U.S.C. $ 1 159(a) (Misrepresentation of Indian Produced Goods

                and Products)

                l)   Imprisonment for not more than five years;;

                2) A fine not exceeding $250,000; and

                3) A period ofsupervised release not exceeding three years.

                Count 2: 16 U.S.C. S 1372,1375 (Marine Mammal Protection Act)

                1) Imprisonment for not more than one year;

                2) A fine not exceeding $ $100,000 [per 18 USC 3571].

                2.      Other Matters Affecting Sentence

                        a.      Conditions Affecting the Defendant's Sentence

       The following conditions may also apply and affect the defendant's sentence: 1)

pursuant to Comment 7 of U.S.S.G. $ 5E1 .2,the Court may impose an additional fire to

pay the costs to the govemment of any imprisonment and supervised release term; 2)

pursuant to 18 U.S.C.$ 3612(0, unless otherwise ordered, if the Court imposes a fine     of
U.S. v. Lee John Screnock
3:19-cr-00038-SLG-DMS                     Page 6   of   18


     Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 6 of 18
more than $2,500, interest will be charged on the balance not paid within 15 days after

the judgment date; 3) upon         violating any condition of supervised release,     a   further term

of imprisonment equal to the period of the supervised release may be imposed, with no

credit for the time already spent on supervised release; 4) the Court may order the

defendant to pay restitution pursuant       to the 18 U.S.C.        $ 3663 and U.S.S.G. S 5E1.1, and

if   18 U.S.C. S   36634 (mandatory restitution for certain crimes) applies, the Court shall

order thc defendant to pay restitution.

                         b.        Payment of Special Assessment

         The defendant agrees to pay the entire special assessment in this case on the day

the Court imposes the sentence.         All payments will        be by check or money order, and are

to be delivered to the Clerk of Court, United States District Court, 222W.7th Ave. Box

4, Rm. 229, Anchorage, AK 99513-7564.

                         c.        Consequences of Felony Conviction

        Any person convicted of        a federal   felony offense may lose or be denied federal

benefits including any grants, loans, licenses, food stamps, welfare or other forms             of
public assistance, as well as the right to own or possess any firearms, the right to vote, the

right to hold public office, and the right to sit on a jury. If applicabl€, ffiy defendant who

is not a United States citizen may be subject to deportation from the United States

following conviction for      a   criminal offense, be denied citizenship, md not permitted to

retum to the United States unless the defendant specifically receives the prior approval of

the United States Attorney General. In some circumstances, upon conviction for a



U.S. v. Lee John Screnock
3 : I 9-cr-00038-SLG-DMS                     Page 7    of   18


       Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 7 of 18
criminal offense, any defendant who is a naturalized United States citizenmay suffer

adverse immigration consequences, including but not limited to possible denaturalization.

       E.     Restitution

       The defendant agrees that the Court will order restitution to the following

victim(s), to be determined at sentencing. Restitution can be directed to the Indian Arts

and Crafts Board.

       F.     Forfeiture

              The defendant hereby warrants that the defendant is the sole and exclusive

owner of the seized properly described in Addendum A and that there are no claims to, or

liens or encumbrances on those items. Defendant knowingly and voluntarily waives his

rights pursuant to Rule 32.2(a) and admits that Defendant's interest in the seized property

listed in Addendum A is forfeited as a result of the offenses of conviction, pursuant to 16

U.S.C. $$ 1376, 1377(d) and (e) and33'14,     .



       Defendant agrees that the conduct described in the Factual Basis paragraph is a

sufficient factual and statutory basis for the forfeiture of the property listed in the above

paragraph, including the requisite nexus between the property listed above and the crimes

to which the defendant is pleading guilty.

       The defendant agrees not to file a claim or withdraw any claim already filed to any

of the above referenced property in any forfeiture proceeding, whether initiated by state,

local, federal, criminal, administrative or civil, which has been or may be initiated by the

United States or any other entity.



U.S. v. Lee John Screnock
3 : 1 9-cr-0003 8-SLG-DMS                Page 8   of   18


     Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 8 of 18
        The defendant further waives the right to notice of any forfeiture proceeding

involving this property, agrees not to assist others in filing a claim to said property in any

forfeiture proceeding, and will take all steps as requested by the United States to pass

clear title to the above referenced property to the United States.

III.    ADVISORY UNITED STATES SENTENCING GI'IDELINES, GUIDELINE
        APPLICATION AGREEMENTS, SENTENCING RECOMMENDATIONS

        A.       Advisory United States Sentencing Guidelines

        The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.l as well as the factors set forth in 18 U.S.C. $ 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offense(s) to which the defendant is

pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended by the U.S.S.G.

        B.       GuidelineApplicationAgreements

        The parties have no agreements on any guideline applications unless set forth

below in this section.

                  1.     Acceptance of Responsibility

        If   the United States concludes that the defendant has satisfied the criteria set out in

U.S.S.G. $ 3E1.1 and the applicable application notes, the United States agrees to

recommend the defendant for a two level downward adjustment for acceptance             of

responsibility and, if U.S.S.G. $ 3E1.1(b) applies, to move for the additional one level

adjustment for acceptance of responsibility.      If   at any time prior to imposition of the


U.S. v. Lee John Screnock
3:19-cr-00038-SLG-DMS                      Page 9   of   18


       Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 9 of 18
sentence, the United States concludes that the defendant has failed to        fully satisff the

criteria set out in U.S.S.G. $ 3E1.1, or has acted in a manner inconsistent with acceptance

of responsibility, the United States will not make or, if already made, will withdraw this

recommendation and motion.

        C.     Sentencing Recommendations

        The United States Probation Off,rce will prepare the defendant's pre-sentence

report in which it will include a recommended calculation of the defendant's sentence

range under the U.S.S.G. Both the United States and the defendant           will   have the

opportunity to argue in support of or in opposition to the guideline sentence range

calculation the U.S.P.O. recommends, as well as present evidence in support of their

respective sentencing arguments.

        The defendant agrees to forfeit all items seized. The United States agrees to

recommend a sentence at the low end of the advisory guideline range as calculated and

adopted by the   court. The parties are free to recommend to the Court their respective

positions on the appropriate sentence to be imposed in this case based on the stipulated

facts set forth in Section II.C, any additional facts established at the imposition      of
sentence hearing, the applicable statutory penalty sections, the advisory U.S.S.G., and the

sentencing factors set forth in 18 U.S.C. $ 3553.

IV.    ADDITIONAL AGREEMENTS BY UI\IITED STATES
       In exchange for the defendant's guilty pleas and the Court's acceptance of the

defendant's pleas and the terms of this agreement, the United States agrees that it will not

prosecute the defendant further for any other offense   -   now known   -   arising out of the

U.S. v. Lee John Screnock
3 : I 9-cr-00038-SLG-DMS               Page l0 of 18


      Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 10 of 18
subject of the investigation related to the charges brought in the Indictment in this case

and the defendant's admissions set forth in Section II.C.

       Provided, however, if the defendant's guilty pleas or sentence is/are rejected,

withdrawn, vacated, reversed, set aside, or modified, at arry time, in any proceeding, for

any reason, the United States   will   be free to prosecute the defendant on all charges arising

out of the investigation of this case including any charges dismissed pursuant to the terms

of this agreement, which charges will be automatically reinstated as well as for perjury

and false statements. The defendant hereby agrees that he waives any defense that the

statute of limitations bars the prosecution of such a reinstated charge.

V.     WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
       ATTACK RTGHTS, CLAIM FOR ATTORNEY FEES AND COSTS, AND
       RULE 4IO

       A.     Trial Rights

       Being aware of the following, the defendant waives these trial rights:

                 If pleading to   an Information, the right to have the charges presented to

                 the grand   jury prior to entering the guilty plea;

                 The right to a speedy and public trial by jury on the factual issues

                 establishing guilt or any fact affecting the mandatory minimum and

                 statutory penalties, and any issue affecting any interest in any assets

                 subject to forfeiture;

                 The right to object to the composition of the grand or trial jury;

                 The right to plead not guilty or to persist in that plea if it has already

                 been made;

U.S. v. Lee John Screnock
3 : 1 9-cr-0003 8-SLG-DMS                 Page   1l of18

     Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 11 of 18
                    The right to be presumed innocent and not to suffer any criminal penalty

                    unless and until the defendant's guilt is established beyond a reasonable

                    doubt;

                    The right to be represented by counsel at trial and ifnecessary to have a

                    counsel appointed at public expense to representthe defendantattrial     -
                    the defendant is not waiving the right to have counsel continue to

                    represent the defendant during the sentencing phase    ofthis   case;

                    The right to confront and cross examine witnesses against the defendant,

                    and the right to subpoena witnesses to appear   in the defendant's behalf;

                    The right to remain silent at trial, with such silence not to be used

                    against the defendant, and the right to testify in the defendant's own

                    behalf; and

                    The right to contest the validity of any searches conducted on the

                    defendant's property or person.

         B.     Appellate Rights

         The defendant waives the right to appeal the convictions resulting from the entry

of guilty pleas to the charges set forth in this agreement. The defendant further agrees

that if the Court imposes a sentence that does not exceed the statutory maximum penalties

-   as set forth in Section   II.D above in this agreement, the defendant waives without

exception the right to appeal on all grounds contained in 18 U.S.C.5 3742 the sentence

the Court imposes. The defendant understands that this waiver includes, but is not



U.S. v. Lee John Screnock
3:19-cr-00038-SLG-DMS                      Page 12 of 18


      Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 12 of 18
limited to, forfeiture (if applicable), terms or conditions of probation (if applicable) or

supervised release, any fines or restitution, and any and all constitutional (or legal)

challenges to defendant's convictions and guilty pleas, including arguments that the

statutes to which defendant is pleading guilty are unconstitutional, and any and all claims

that the statement of facts provided herein is insufficient to support defendant's pleas       of
guilty.

          The defendant agrees that the appellate and collateral attack waivers contained

within this agreement will apply to any 18 U.S.C.      $ 3582(c)   modifications, as well   as the


district court's decision to deny any such modification.

          Should the defendant file a notice of appeal in violation of this agreement, it will

constitute a material breach of the agreement. The government is free to reinstate any

dismissed charges, and withdraw any motions for downward departures, or sentences

below the mandatory minimum made pursuant to 18 U.S.C. $ 3553(e).

          C.     Collateral Attack Rights

          The defendant agrees to waive all rights to collaterally attack the resulting

convictions and/or sentence - including forfeiture (if applicable) or terms or conditions of

probation (if applicable) or supervised release, and any fines or restitution   - the Court
imposes. The only exceptions to this collateral attack waiver are as follows: 1) any

challenge to the conviction or sentence alleging ineffective assistance ofcounsel      -    based

on information not now known to the defendant and which, in the exercise of reasonable

diligence, could not be known by the defendant at the time the Court imposes sentence;

and 2) a challenge to the voluntariness of the defendant's guilty pleas.

U.S. v. Lee John Screnock
3 : 1 9-cr-00038-SLG-DMS                  Page 13 of l8


    Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 13 of 18
        D.     Claim for Attorney Fees and Costs

        Because this is a negotiated resolution of the case, the parties waive any claim for

the award of attorney fees and costs from the other party.

        E.     Evidence Rule 410 and Fed. R. Crim. P.        tt(0
        By signing this agreement, the defendant admits the truth of the facts in the

Factual Basis portion of this agreement set forth in Section   II.C. The defendant agrees
that the statements made by him in signing this agreement shall be deemed usable and

admissible against the defendant as stipulations in any hearing, trial or sentencing that

may   follow. The foregoing provision   acts as a modification, and express waiver,      of
Federal Rule of Evidence 410 and Federal Rule of Criminal Procedure 11(f), and is

effective upon the defendant's in-court admission to the factual basis supporting the

pleas. This provision applies regardless of whether the court accepts this plea agreement.

       F.     Potential Plea before Magistrate Judge

       The defendant has the right to enter a plea before a United States District Court

Judge. The Defendant, defense counsel, and the attorney for the Govemment consent to

have the Defendant's plea(s) taken by a United States Magistrate Judge pursuant to Fed.

R. Cr. P. 11 and 59. The parties understand that if the Magistrate Judge recommends that

the plea(s) of guilty be accepted, a pre-sentence investigation report   will   be ordered

pursuant to Fed. R. Crim. P. 32. The parties agree to hle objections to the Magistrate

Judge's Report and Recommendation within seven calendar days, thereby shortening the

time for objections set forth in Fed. R. Crim. P. 59. The District Court Judge will decide

whether to accept this plea agreement at the time it imposes sentence in the case. The

U.S. v. Lee John Screnock
3 : I 9-cr-0003 8-SLG-DMS              Page 14   of 18

    Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 14 of 18
defendant agrees that if the defendant is pleading guilty to an offense described in Title

18,   United States Code, Section 3142(0(lXA), (B), or (C) (involving a crime of violence,

a   crime punishable by a maximum sentence of life or death, or a Title 21 controlled

substance offense for which the maximum sentence is ten years or more), that the

defendant will remand into custody on the day that he agrees in court to the factual basis

supporting the plea. The defendant further agrees not to seek release at any time between

the date of the guilty plea before the Magistrate Judge and the date of imposition         of

sentence before the District Court Judge.

VI.     ADEQUACY OF THE AGREEMENT

        Pursuant to Local Criminal Rule 11.2(d)(7) and         (8), this plea agreement   is

appropriate in that it conforms with the sentencing goals that would otherwise be

applicable to the defendant's case ifthe defendant had gone to trial and had been

convicted on all counts in the charging instrument.

VII.    THE DEFENDANT'S ACCEPTANCE OF THE TERMS OF THIS PLEA
        AGREEMENT

        I, Lee John Screnock, the defendant, affirm this document contains all of the

agreements made between me        -   with the assistance of my attomey    -   and the United

States regarding my pleas. There are no other promises, assurances, or agreements the

United States has made or entered into with me that have affected my decision to enter

any plea of guilty or to enter into this agreement.    If   there are any additional promises,

assurances, or agreements, United States and      I will jointly inform the Court in writing

before I enter my guilty pleas.


U.S. v. Lee John Screnock
3 : I 9-cr-0003 8-SLG-DMS                  Page 15 of 18


      Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 15 of 18
          I understand that no one, including my attorney,     can guarantee the outcome of my

case or what sentence the Court may impose          if I plead guilty. If anyone, including my

attorney, has done or said anything other than what is contained in this agreement, I will

inform the Court when I stand before it to enter my plea.

          I enter into this agreement understanding    and agreeing that the conditions set forth

herein are obligatory and material to this agreement and that any failure on my part to

fulfill   these obligations   will constitute a material breach of this agreement. If I breach

this agreement, I agree the United States, in its sole disuetion, may withdraw from this

agreement and may reinstate prosecution against me on any charges arising out of the

investigation in this matter. If my compliance with the terms of this plea agreement

becomes an issue, at an appropriate hearing, during which        I agree any of my disclosures

will   be admissible, the Court    will determine whether or not I have violated the terms of

this agreement. I understand the government's burden to prove a breach will be by a

preponderance of the evidence.

          I understand the Court will ask me under an oath to answer questions about the

offenses to which    I am pleading guilty    and my understanding of this plea agreement.    I

understand that    I may be prosecuted if I make false statements or give false answers and

may suffer other consequences set forth in this agreement.

          I have read this plea agreement carefully and understand it thoroughly. I know of

no reason why the Court should find me incompetent to enter into this agreement or to

enter my pleas.    I enter into this   agreement knowingly and   voluntarily. I understand that

anything that I discuss with my attorney is privileged and confidential, and carurot be

U.S. v. Lee John Screnock
3 : 1 9-cr-0003 8-SLG-DMS                   Page 16 of 18


       Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 16 of 18
revealed without my permission. Knowing this, I agree that this document will be filed

with the Court.

       I am fully satisfied with the representation given    me by my attorney and am

prepared to repeat this statement at the time I stand before the Court and enter my guilty

pleas, My attomey and I have discussed all possible defenses to the chargcs to which     I
am pleading   guilty. My attorney      has investigated my case and followed up on any

information and issues I have raised to my satisfaction. My attorney has taken the time to

fully explain the legal and factual    issues involved in my case to my satisfaction. We have

discussed the statutes applicable to my offense and sentence as well as the possible effect

the U.S.S.G.may have on my sentence.

       Based on my complete understanding of this plea agreement, I therefore admit that

I am guilty of Counts 1 - Misrepresentation of Indian Produced Goods and Products, in

violation of 18 U.S.C. $ 1159(a); and? - Marine Mammal Protection Act (MMPA), in

violation of 16 U.S.C. 5 1372,1375 of the Indictment and admit the forfeiture allegation

of the Indictment in their entirety.



DATE)                                       9
                                                     Defendallt




U.S.vo Lcc John Screnock
3:19‑cr‑00038‑SLG― DNIIS                  Page 17   of 18

     Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 17 of 18
As counsel for the defendant, I have conveyed all formal plea offers. I have discussed the
terms of this plea agreement with the defendant, have fully explained the charge(s) to
which the defendant is pleading guilty, the necessary elements thereto, all possible
defenses, and the consequences of a guilty plea to a felony. Based on these discussions, I
have no reason to doubt that the defendant is knowingly and voluntarily entering into this
agreement and entering a plea of guilfy. I know of no reason to question the defendant's
competence to make these decisions. If, prior to the imposition of sentence, I become
aware of any reason to question the defendant's competency to enter into this plea
agreement or to enter a plea of guilty, I will immediately inform the court.



DAttD̲轟           轟旺̲̲̲̲
                                                Attorney for Lee John Screnock




                                                                                   詢
                                                               ■


                                                                           ¨




                                                                                               ｄ
                                                               ｅ




                                                                               ０




                                                                                       Ｏ
                                                                                           ｐ
                                                                                                ｅ
                                                                                                ａ
       On behalf of the United States, the following accepts
guilty under the terms of this plea agreement.
                                                                       〇
                                                                   ヽ




DA‐ D:       4/多 /rf
                                                United StttedofAmerica
                                                United States Attorney




U.S. v. Lee John Screnock
3 : 1 9-cr-0003 8-SLG-DMS            Page 18 of 18


    Case 3:19-cr-00038-SLG Document 21 Filed 09/13/19 Page 18 of 18
